Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species D1, claims 1-8 in the reply filed on 1/7/2022 is acknowledged.
Claim Status
	Claims 1-22 are pending.
	Claims 9-22 are withdrawn, non-elected without traverse.
Drawings
The drawings are objected to because: the second epitaxial source or drain structure at right side of the nanowires 154 is labeled as 210. It should be labeled as 160 according to the Disclosure in paragraph [0032].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 
Specification
The Disclosure is objected to because of the following informalities: in paragraph [0027], it states a second epitaxial source or drain structure (right-hand structures 110) is at a first end of the vertical arrangement of horizontal nanowires 104. Herein, “a first end” should be “a second end”. Similar situations in paragraphs in [0032], [0035] and [0042]. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1, it recites the limitation “a second epitaxial source or drain structure at a first end of the vertical arrangement of horizontal nanowires”.  It is not clear how a second epitaxial source or drain structure is at a first end of the vertical arrangement of horizontal nanowires since a first epitaxial source or drain structure is at a first end of the vertical arrangement of horizontal nanowires in the preceding a second end of the vertical arrangement of horizontal nanowires”.
Regarding claims 2-8, they are rejected under 112(b) due to their dependencies on the claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kangguo Cheng et al., (US 10,516,064 B1, hereinafter Cheng) in view of Jin Bum Kim et al., (US 2019/0198639 A1, hereinafter Kim).
Regarding claim 1, Cheng discloses an integrated circuit structure (in Fig. 7B), comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Cheng’s Fig. 7B, annotated. 
102I-G); 
a gate stack (gate metal 112 and high-k dielectric layer 110) around the vertical arrangement of horizontal nanowires (102I-G); 
a first epitaxial source or drain structure (104 at left side of 102I-G, epitaxially grown described in Col. 5, line 7-8) at a first end of the vertical arrangement of horizontal nanowires (left end of 102I-G), the first epitaxial source or drain structure (104 at left side of 102I-G) comprising vertically discrete portions (104 are individually aligned with each of 102I-G) aligned with the vertical arrangement of horizontal nanowires (102I-G);
 a second epitaxial source or drain structure (104 at right side of 102I-G) at a second end of the vertical arrangement of horizontal nanowires (right end of 102I-G), the second epitaxial source or drain structure (104 at right side of 102I-G) comprising vertically discrete portions (104 are individually aligned with each of 102I-G) aligned with the vertical arrangement of horizontal nanowires (102I-G); and 
Cheng does not expressly discloses a sub-fin structure beneath the vertical arrangement of horizontal nanowires (102I-G) and beneath the first and second epitaxial source or drain structures (104 at left or left side of 102I-G).  
However, in the semiconductor fin transistor field of endeavor, Kim discloses a semiconductor device comprises a fin protrusion 100P on a substrate 100 beneath two nanowire-like active patterns 110, 120 and beneath epitaxial left and right source or drain patterns 140 in Fig. 2 or Fig. 4.



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Kim’s Fig. 4, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Kim’s fin protrusion as a sub-fin structure beneath Cheng’s nanowires and source or drain structures to have better isolation between adjacent devices.
Regarding claim 2, Cheng modified by Kim discloses the integrated circuit structure of claim 1, further comprising:
a sub-fin isolation structure (Kim’s field insulation layer 105 in Fig. 1/4) between the sub-fin structure (Kim’s 100P) and the first and second epitaxial source or drain structures (Kim’s 140).  
Regarding claim 3, Cheng modified by Kim discloses the integrated circuit structure of claim 1, further comprising:
a first conductive contact structure (Cheng’s metal S/D contact 704C at left in Fig. 7B) surrounding the vertically discrete portions (Cheng’s 104) of the first epitaxial source or drain structure (Cheng’s 104 at left side of 102I-G); and 
Cheng’s metal S/D contact 704C at right in Fig. 7B) surrounding the vertically discrete portions (Cheng’s 104) of the second epitaxial source or drain structure (Cheng’s 104 at right side of 102I-G).  
Regarding claim 6, Cheng modified by Kim discloses the integrated circuit structure of claim 1,
wherein the first and second epitaxial source or drain structures (Cheng’s S/D regions 104 similar to Kim’s S/D regions 140) are compressive-stressing source or drain structures (Kim’s S/D regions 140 can include compressive stress material to increase transistor mobility described in [0071]).  
Regarding claim 7, Cheng modified by Kim discloses the integrated circuit structure of claim 1,
wherein the first and second epitaxial source or drain structures (Cheng’s S/D regions 104 similar to Kim’s S/D regions 140) are tensile-stressing source or drain structures (Kim’s S/D regions 140 can include tensile stress material to increase transistor mobility described in [0073]).  
Regarding claim 8, Cheng modified by Kim discloses the integrated circuit structure of claim 1,
wherein the gate stack (gate metal 112 and high-k dielectric layer 110 described in Col. 5, line 17-18) comprises a high-k gate dielectric layer (110) and a metal gate electrode (112).  

Allowable Subject Matter
Claims 4-5  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1,  and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 4, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the integrated circuit structure of claim 3, “wherein the first and second conductive contact structures are a pair of asymmetric conductive contact structures” as recited in Claim 4, in combination with the remaining features of base claim 1.
Regarding claim 5, as this inherit the allowable subject matter from claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898